EXHIBIT 10.17


THE NEW YORK TIMES COMPANY
2010 INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (the “Agreement”) is made and entered
into as of [GRANT DATE] (the “Grant Date”) between The New York Times Company, a
corporation organized under the laws of the State of New York (the “Company”)
and [PARTICIPANT NAME] (the “Participant”) pursuant to The New York Times
Company 2010 Incentive Compensation Plan, as it may at any time hereafter be
supplemented, modified, amended or restated (the “Plan”). Capitalized terms used
in this document that are not otherwise defined have the meaning set forth in
the Plan.
1.General. Subject to the terms and conditions set forth in this Agreement and
in the Plan, the Company hereby grants to the Participant [NUMBER] restricted
stock units (the “RSUs”). Each RSU represents the right to receive one Share on
the terms and conditions set forth in this Agreement and in the Plan.
2.Vesting. Except as otherwise provided in Sections 4 and 5 below, the RSUs will
vest in accordance with the vesting schedule set forth in the RSU Grant Detail
made available electronically to the Participant on the Plan Website (as defined
in Section 16 below) or otherwise (each such vesting date, a “Vesting Date”);
provided that, the Participant is, on the applicable Vesting Date, and has been
from the date of grant of the RSUs to the applicable Vesting Date, continuously
employed by the Company or one of its Subsidiaries.
3.Delivery of Shares. The Shares subject to the RSUs will be transferred upon or
as soon as practicable after (but no later than 60 days after) the applicable
Vesting Date to a brokerage account in the name of the Participant maintained
with the administrative services provider of the RSUs (such provider from time
to time, the “Administrative Services Provider”).
4.Termination of Employment. Upon termination of a Participant’s employment with
the Company and its Subsidiaries as described below, the RSUs will be treated in
the manner described below.
(a)    Death or Disability: If a Participant’s employment with the Company and
its Subsidiaries terminates by reason of the Participant’s (i) death or (ii)
total disability (as defined by the terms of “The New York Times Companies
Long-Term Disability Plan” or any successor long-term disability plan, whether
or not the Participant is a participant in such long-term disability plan), all
outstanding RSUs will vest and the Participant or his or her designated
beneficiary will be entitled to receive the underlying Shares as soon as
practicable thereafter (but no later than 60 days thereafter), subject to
delayed delivery as may be required pursuant to Section 8.12 of the Plan.
(b)    Other Termination: Subject to Section 5 below, on any other termination
of the Participant’s employment, all RSUs held by such Participant will be
immediately forfeited and the Participant will not have any right to delivery of
the underlying Shares.
5.Change in Control. If pursuant to action taken under Section 7 of the Plan, a
Participant’s RSUs that are outstanding at the time of a Change in Control are
not to remain outstanding following the Change in Control and are not to be
substituted with a new equity award, then, subject to the requirements of
Section 409A of the Code, all of the Shares subject to such RSUs will be
delivered to the Participant immediately prior to such Change in Control. If the
RSUs are to remain outstanding following the Change in Control or are to be
substituted with a new equity award, then, subject to the requirements of
Section 409A of the Code, the portion of the RSUs or substituted equity award
that remains outstanding but unvested at the time of the Participant’s
termination of employment within 12 months following a Change in Control will
become fully vested immediately prior to such termination, unless such
termination is on account of the Participant’s voluntary resignation, willful
and gross misconduct or willful failure to perform services for


1

--------------------------------------------------------------------------------



his or her employer. To the extent RSUs vest immediately prior to the
Participant’s termination of employment pursuant to the preceding sentence, the
Participant will be entitled to receive the underlying Shares as soon as
practicable (but no later than 60 days following termination), subject to
delayed delivery as may be required pursuant to Section 8.12 of the Plan.
6.Rights as a Stockholder; Dividend Equivalents. The Participant will not have
the rights of a stockholder of the Company with respect to Shares subject to the
RSUs until such Shares are actually delivered to the Participant. However, the
Company will pay to each Participant holding RSUs on the record date of any cash
dividend, an amount, per RSU held, equal to the amount of the cash dividend
declared and paid in respect of one Share. This dividend equivalent will be
included in each such Participant’s regular compensation for the pay period
during which the actual cash dividend is paid, and will be subject to applicable
withholding taxes.
7.U.S. Federal, State and Local Income Withholding. The Participant is solely
responsible for the satisfaction of all taxes that may arise in connection with
the RSUs. For U.S. citizens and residents (“U.S. Taxpayers”), the Shares when
delivered will be taxable to the Participant at their then fair market value as
ordinary income, subject to wage-based withholding and reporting. The Company
will satisfy this withholding obligation by reducing the number of Shares to be
delivered to U.S. Taxpayers in an amount sufficient to satisfy the withholding
obligations due (based on the fair market value of the Shares); provided
however, that no Shares will be withheld with an aggregate value exceeding the
minimum amount of tax required to be withheld by law unless otherwise determined
by the Committee prior to such withholding. The remaining Shares will be
transferred to a brokerage account in the name of the Participant. For purposes
of this paragraph, fair market value means the closing price of the Shares, as
reported by the composite transaction reporting system for securities listed on
the New York Stock Exchange (or such other national securities exchange on which
the Shares may be listed at the time of determination), on the business day
preceding the vesting date.
8.Section 409A. The RSUs are intended to comply with Section 409A of the Code or
an exemption thereunder and will be construed and interpreted in a manner that
is consistent with and administered in accordance with Section 8.12 of the Plan.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event will the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.
9.Company Policies. The RSUs, the underlying Shares, and any cash proceeds
realized from the sale of such underlying Shares are subject to forfeiture or
repayment to the Company pursuant to any “clawback” policy that the Company may
have in place from time to time and are subject to any share trading policies
and other policies that may be implemented by the Company from time to time.
10.No Right to Employment. Neither the grant of RSUs, nor any other action taken
hereunder shall be construed as giving the Participant the right to be retained
in the employ or service of the Company or any of its Subsidiaries (for the
vesting period or any other period of time), nor shall it interfere in any way
with the right of the Company or any of its Subsidiaries to terminate the
Participant’s employment or service at any time.
11.Other Benefits. No amount accrued or paid under the RSUs will be deemed
compensation for purposes of computing a Participant's benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.
12.Plan Provisions. The RSUs are being granted pursuant to the Plan, the terms
of which are incorporated herein by reference, and will in all respects be
interpreted in accordance the Plan. The grant and settlement of the RSUs are
subject to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan. The Committee shall have the authority to interpret and construe
this Agreement, and the decisions of the


2

--------------------------------------------------------------------------------



Committee shall be conclusive upon any question arising under this Agreement. In
the event there is any express conflict between this Agreement and the terms of
the Plan, the terms of the Plan shall govern.
13.Amendment of this Agreement. The terms and conditions contained in this
Agreement may be amended by the Committee, to the extent permitted by the Plan.
14.No Assignment. The RSUs may not be assigned or transferred by the Participant
except to a Beneficiary in the event of the Participant’s death, to the extent
that the RSUs survive the Participant’s death. Any other attempted assignment or
transfer shall be null and void and shall extinguish, in the Company’s sole
discretion, the Company’s obligation with respect to the RSUs and under this
Agreement. The Company may assign the RSUs and this Agreement in accordance with
the Plan.
15.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
16.Plan Documents and Electronic Delivery. A copy of the Plan and the documents
that constitute the “Prospectus” for the Plan under the Securities Act of 1933
are available on the website maintained by the Administrative Services Provider
(such website, the “Plan Website”). The Participant has been provided a link to
the Plan Website. The Company may, in its sole discretion, deliver any
additional documents related to the RSUs granted to the Participant under the
Plan by electronic means and/or by making such documents accessible to the
Participant via an online platform and require the Participant to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company, including the
Administrative Services Provider.
17.Entire Agreement. This Agreement (including the Plan) contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.
18.Currencies and Dates. Unless otherwise stated, all dollars specified in this
Agreement shall be in U.S. dollars and all dates specified in this Agreement
shall be U.S. dates.
    
IN WITNESS WHEREOF, the Company has executed this Agreement effective as of the
Grant Date.


THE NEW YORK TIMES COMPANY




The Participant’s receipt of the RSUs awarded under this Agreement constitutes
the Participant’s acknowledgment that the Participant (a) accepts the RSUs
described in this Agreement, (b) agrees to be bound by the terms of the Plan,
including this Agreement and (c) agrees that all the decisions and
determinations of the Board or the Committee shall be final and binding on the
Participant and any other person having or claiming a right under this Award.
The Participant will be asked by the Company to acknowledge this Award through
the Plan Website.




                            




3